05/26/2020


          IN THE SUPREME COURT OF THE STATE OF MONMN
                                                   LAE                             D  Case Number: PR 20-0005


                                      PR 20-0005
                                                                       MAY 2 6 2020
                                                                     Bowen Greenwood
                                                                   ":lerk of Supreme Court
 IN RE THE MOTION OF NICHOLAS J. MONTAGUE                              Stote nf Montana

 FOR ADMISSION TO THE BAR OF THE STATE OF                             ORDER
 MONTANA



       Nicholas J. Montague has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Montague has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Nicholas J. Montague may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this e-.6. day of May,2020.



                                                             Chief Justice
,
4.JJ,...i